Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 1 of 6 PageID 1742




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA,

    vs.                                              Case No.: 3:17-cr-221-MMH-JBT-3

    COURTNEY A. BURCH
                                              /

                   ORDER ON MOTION FOR RECONSIDERATION

          Before the Court is Defendant Courtney Burch’s Motion for Reconsideration of

    the denial of compassionate release (Doc. 290, Motion for Reconsideration) and the

    United States’ response (Doc. 292, Response to Motion for Reconsideration). Burch is

    a 43-year-old inmate incarcerated at Miami FCI, serving a 120-month term of

    imprisonment for conspiracy to distribute 500 grams or more of cocaine. (Doc. 255,

    Corrected Judgment). According to the Bureau of Prisons (BOP), he is scheduled to be

    released from prison on May 25, 2026.

          In November 2020, Burch moved for compassionate release under 18 U.S.C. §

    3582(c)(1)(A), citing a serious health condition, the death or incapacitation of the

    primary caregiver of his minor children, and “other” reasons. (Doc. 286, Motion for

    Compassionate Release at 4). Burch did not elaborate on his alleged serious health

    condition(s) or the “other” reasons, but he did elaborate on his family circumstances.

    He asserted that Renada McGuire, the mother of his two daughters (and of four other

    children) had recently died of complications from Covid-19, that his children were

    previously under her care, and that the children were in the temporary custody of Ms.
Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 2 of 6 PageID 1743




    McGuire’s brother, Jorge Guerrero. Id. at 5. Burch contended that he was the only

    available caregiver for his children. Id. The United States responded in opposition,

    arguing that Burch had failed to exhaust administrative remedies, that Burch had not

    shown “extraordinary and compelling reasons” for compassionate release, and that the

    sentencing factors under 18 U.S.C. § 3553(a) did not warrant a sentence reduction.

    (Doc. 288, Response to Motion for Compassionate Release). Regarding exhaustion, the

    United States advised that according to BOP records and “email verification through

    Burch’s facility staff,” the warden had not received a request for compassionate release

    from Burch. Id. at 4; (see also Doc. 288-1, BOP Admin. Remedy Log (stating that “no

    remedy data exists for this inmate”)). On January 7, 2021, the Court denied Burch’s

    Motion for Compassionate Release without prejudice, finding that Burch had failed to

    show he had satisfied § 3582(c)(1)(A)’s exhaustion requirement. (Doc. 289, Order).

          In the Motion for Reconsideration, Burch argues that he did in fact exhaust his

    administrative remedies. In support, he attaches an email showing that he submitted

    a request for a reduction in sentence (RIS) to the warden of his facility on September

    21, 2020, more than 30 days before he moved for compassionate release in this Court.

    (Doc. 290-1, RIS Request). Burch also attaches the warden’s denial of the RIS request,

    dated January 21, 2021. (Doc. 290-2, RIS Denial). Thus, Burch has submitted evidence

    establishing that he satisfied at least one of § 3582(c)(1)(A)’s exhaustion alternatives,

    such that the Motion for Reconsideration is due to be granted to the extent the Court

    finds that Burch has exhausted his administrative remedies. Accordingly, the Court

    will examine the Motion for Compassionate Release (Doc. 286) on the merits.


                                               2
Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 3 of 6 PageID 1744




          That Burch has satisfied the exhaustion requirement does not necessarily mean

    he is entitled to compassionate release. Burch, like any other movant for

    compassionate release, bears the burden of establishing that a sentence reduction is

    warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at

    *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

    2013) (a movant under § 3582(c)(2) bears the burden of showing that a sentence

    reduction is appropriate). Section 3582(c)(1)(A) provides:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring
          a motion on the defendant's behalf or the lapse of 30 days from the receipt
          of such a request by the warden of the defendant's facility, whichever is
          earlier, may reduce the term of imprisonment ... if it finds that
          extraordinary and compelling reasons warrant such a reduction.

    18 U.S.C. § 3582(c)(1)(A). “Because the statute speaks permissively and says that the

    district court ‘may’ reduce a defendant’s sentence after certain findings and

    considerations, the court’s decision is a discretionary one.” United States v. Harris,

    989 F.3d 908, 911 (11th Cir. 2021). As the Third Circuit Court of Appeals has observed,

    the mere existence of Covid-19 cannot independently justify compassionate release,

    “especially considering BOP’s statutory role, and its extensive and professional efforts

    to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

          Burch has not demonstrated extraordinary and compelling circumstances. See

    18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13, cmt. 1. First, he contends that he suffers

    from a serious physical or medical condition, but, yet again, he does not elaborate on

    what that condition is. See Motion for Compassionate Release at 4–5. Construing the


                                               3
Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 4 of 6 PageID 1745




    Motion for Compassionate Release in light of his RIS Request, it appears Burch is

    referring to his conditions of high blood pressure and diabetes, and the effect these

    conditions have on his risk of illness from Covid-19. See RIS Request (Doc. 290-1).

    According to the Centers for Disease Control (CDC), those who have diabetes are at

    increased risk of serious illness from Covid-19, while there is only mixed evidence

    about whether hypertension raises the risk of severe illness. 1

           However, merely being at higher risk for serious complications from
           COVID-19 is not, by itself, sufficient for the Court to find the requisite
           extraordinary and compelling reasons for compassionate release. That is,
           not every prisoner at higher risk for serious complications from COVID-
           19 is entitled to immediate release from incarceration. [Burch] here does
           not show that his underlying medical condition[s] substantially
           diminish[] his ability to provide self-care in a correctional environment,
           or that the BOP is unable to meet his medical needs.

    United States v. Salinas, No. CR H-19-309, 2020 WL 4352606, at *4 (S.D. Tex. July

    29, 2020). Moreover, the record indicates that the BOP is attentive to Burch’s

    conditions and is treating them with medication. BOP Medical Records at 1-2, 6. There

    is no evidence that Burch’s conditions interfere with his ability to provide self-care in

    the prison environment or to carry on with the activities of daily life. The Court further

    notes that the BOP offered Burch the Moderna Covid-19 vaccine on February 1, 2021,

    but Burch refused it. (Doc. 292-1, Vaccine Record). Under the circumstances, Burch’s

    conditions and the Covid-19 pandemic do not warrant a reduction in sentence. 2


    1      The medical records reflect that Burch also has obesity, Stage 3 chronic kidney disease,
    gout, gastroesophageal reflux disease (GERD), and osteoarthritis of the knee (Doc. 288-2, BOP
    Medical Records at 66–67), but Burch did not raise these conditions in his Motion for
    Compassionate Release or the RIS Request.

    2     The Court recognizes there is a split of authority over whether the policy statement
    and its commentary, U.S.S.G. § 1B1.13, applies to defendant-initiated motions for
                                                 4
Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 5 of 6 PageID 1746




          Burch also alleges that the death of his daughters’ mother, Renada McGuire,

    warrants compassionate release because his daughters had been under her care and

    because he is the only caregiver available. However, the record casts doubt on these

    assertions. According to the Final Presentence Investigation Report (Doc. 243, PSR),

    dated January 16, 2019, Burch’s children were primarily under the care of Burch’s

    wife, Shakyra Nelson, not their mother. PSR at ¶ 61. The children only visited their

    mother on a weekly basis and occasionally spent weekends with her. Id. It does not

    appear that Ms. McGuire had primary caregiving responsibilities for the children in

    the first instance. See id. at ¶¶ 60-61. Moreover, Burch offers no evidence that Ms.

    Nelson stopped acting as the primary caregiver for his children, or that Burch is the

    only caregiver available. The Court expresses its condolences for the passing of Ms.

    McGuire. However, the record does not suggest that Burch’s children were deprived of

    their primary caregiver or that the children are not currently receiving adequate care.

          Finally, and in any event, the sentencing factors under 18 U.S.C. § 3553(a) do

    not support a sentence reduction. The instant conviction marked Burch’s fourth

    conviction involving the distribution of controlled substances. Prior to this case, Burch

    had been convicted three times for the sale or delivery of cocaine or crack cocaine. PSR

    at ¶¶ 36-38. As a result of his prior convictions, Burch was subject to a 10-year

    mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(B), which is the sentence

    he ultimately received. According to the BOP, Burch has more than five years


    compassionate release. See, e.g., United States v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir.
    2020). The Court’s decision does not depend on the resolution of that issue because it would
    reach the same conclusion if it had discretion to identify extraordinary and compelling
    reasons.
                                                 5
Case 3:17-cr-00221-MMH-JBT Document 295 Filed 04/19/21 Page 6 of 6 PageID 1747




    remaining on his sentence (accounting for good time credits). In view of all the §

    3553(a) factors, reducing Burch’s sentence is not warranted at this time.

          Accordingly, Defendant Courtney Burch’s Motion for Reconsideration (Doc. 290)

    is GRANTED to the extent the Court examines the Motion for Compassionate Release

    (Doc. 286) on the merits. The Motion for Reconsideration is DENIED to the extent

    that the Motion for Compassionate Release is DENIED on the merits.

          DONE AND ORDERED at Jacksonville, Florida this 19th day of April, 2021.




    lc 19
    C:
    Counsel of record
    Pro se defendant




                                              6
